Citation Nr: 0113633	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  99-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right ankle disability, prior to August 20, 1996.

2.  Entitlement to a rating in excess of 20 percent for a 
right ankle disability prior to September 1, 1999.

3.  Entitlement to restoration of a rating of 20 percent for 
a right ankle disability from September 1, 1999.

4.  Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 10 percent.

5.  Entitlement to a rating in excess of 10 percent for 
residuals of lacerations of the tip of the left index finger.

6.  Entitlement to compensation benefits for a dental 
disability pursuant to 38 U.S.C.A. § 1151 (West 1991).

7.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1994, September 1998, and 
June 1999 rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Roanoke, Virginia.

In December 1994, in pertinent part, the RO increased the 
noncompensable rating for the veteran's right ankle 
disability to 10 percent, effective May 31, 1994, the date of 
the claim, and denied entitlement to a rating in excess of 30 
percent for skin disorders, including pseudofolliculitis 
barbae.  The veteran filed notice of disagreement in March 
1995.  Regarding the ankle claim, in January 1997, the RO 
increased the 10 percent rating to 20 percent, effective 
August 20, 1996.  The matter remains on appeal in accordance 
with AB v. Brown, 6 Vet. App. 35 (1993).  By a January 1999 
rating action, the RO proposed to decrease the 20 percent 
rating to 10 percent, and in June 1999, the rating was 
reduced to 10 percent, effective September 1, 1999.  The 
veteran continued to disagree with the assigned rating.  The 
June 1999 rating decision also confirmed and continued a 10 
percent rating for residuals of lacerations of the tip of the 
left index finger.  

The September 1998 rating decision on appeal denied 
entitlement to compensation benefits pursuant to 38 U.S.C. 
§ 1151 for a dental disability.

Regarding the pseudofolliculitis barbae claim, the veteran 
has not been issued a statement of the case.  As such, the 
matter will be addressed further in the remand portion of the 
decision.  

On the veteran's substantive appeal, VA Form 9, he checked 
the box indicating that he desired to appear personally 
before a member of the Board.  Such hearing was held in 
February 2001.  

During the hearing, the veteran's representative raised the 
issue of entitlement to service connection for low back pain 
related to the service-connected right ankle disability.  The 
matter has not yet been adjudicated.  It is referred to the 
RO for consideration.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims. 

2.  Since May 25, 1994, the veteran's right ankle disability 
has been productive of either marked limitation of motion, or 
moderate limitation of motion with pain on use and flare-ups, 
productive of functional impairment comparable to ankylosis 
in plantar flexion between 30 and 40 degrees.  

3.  Improvement in the veteran's right ankle disability under 
the ordinary conditions of life, had not been demonstrated at 
the time the RO reduced the rating for a right ankle 
disability to 10 percent effective September 1, 1999. 

4.  The veteran's right ankle disability is currently 
manifested by marked limitation of motion with pain, 
productive of functional impairment comparable to ankylosis 
in plantar flexion between 30 and 40 degrees.


CONCLUSION OF LAW

The criteria for a 30 percent rating for a right ankle 
disability, effective May 25, 1994, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.71, Plate II, Diagnostic Code 5270 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board is satisfied that all relevant facts pertaining to 
the right ankle disability appeal have been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law redefines the obligations of VA 
with respect to the duty to assist.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).


However, despite the change in the law brought about by the 
VCAA, a remand of the right ankle appeal is not required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been provided a statement of the case and 
supplemental statements of the case informing him of the 
medical evidence necessary for increased ratings associated 
with his claim.  Additionally, while it is acknowledged that 
the RO has commingled the veteran's "rating reduction" 
issue with the "increased rating" claims, the Board notes 
that because of the determination reached below, the 
veteran's due process rights will not be violated in this 
regard.  It is also noted that private medical statements and 
VA outpatient treatment records have been obtained, and a 
recent VA medical examination has been conducted.  The 
September 1998 VA examination report adequately detailed the 
veteran's complaints and clinical findings.  Because of the 
schedular rating assigned and the objective evidence of 
record, additional development for the veteran's right ankle 
claim is not warranted.  The veteran also has not identified 
any outstanding medical evidence. 

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

Background

In July 1967, the RO granted service connection for a 
sprained right ankle, rated as noncompensably disabling.

On May 25, 1994, the RO received the veteran's reopened 
increased rating claim for the right ankle disability.  

VA outpatient treatment reports dated from 1993 to 1994 show 
treatment for unrelated disorders.  Included within the 
reports is a May 1994 x-ray report showing a small round 
ossification near the tip of the medial malleolus; otherwise, 
an unremarkable examination.  

On VA examination in July 1994, the veteran's complaints 
included pain of the right foot, morning stiffness, but 
improved with anti-inflammatory agents.  Objective findings 
showed poor range of motion with pain on passive flexion, 
inversion, and eversion.  No evidence of swelling or 
deformity was present.  Flexion was 5 degrees, extension was 
22 degrees, inversion was 5 degrees, and eversion was 15 
degrees.  The diagnosis was history of injury of the right 
ankle and subsequent evidence of old trauma on x-ray with 
decreased range of motion.

An October 1995 report of a VA orthopedic examination shows 
that the veteran complained his ankle ached most of the time, 
with swelling, pain on flexion in all directions, and limited 
motion due to pain.  Objective evaluation revealed pain on 
walking.  The veteran used a cane for assistance.  Evidence 
of swelling and deformity was not detected.  Range of motion 
studies showed dorsiflexion to 35 degrees with pain, plantar 
flexion to 25 degrees, internal and external rotation to 
about 15 degrees, bilaterally, with pain.  The diagnosis was 
residuals of a fracture of the right ankle.

In October 1995, F.C.R, M.D., wrote that the veteran received 
treatment for pain of the right ankle.

VA outpatient treatment reports show that in January 1996 the 
veteran complained of problems of the right ankle, including 
pain on prolonged standing and walking.  Examination revealed 
moderate swelling of the lateral malleolus with pain on 
palpation.  Range of motion was good with pain on inversion 
and eversion.  

In a statement received in May 1996, the veteran contended 
that his right ankle disability had increased in severity.  A 
May 1996 progress note shows that the veteran complained of 
swelling of the right ankle.  The veteran reported that the 
right ankle was "acting up a lot."  Physical examination of 
the extremities revealed trace edema and that the right ankle 
was tender to palpation and on motion.  The assessment was 
ankle pain-worse today.  

On August 20, 1996, the RO received another statement from 
the veteran requesting a reconsideration of the rating 
assigned for his ankle disability.  

A September 1996 note from the Hampton Roads Orthopedic 
Associates, Limited, shows that the veteran was prescribed a 
double upright brace with the ankle locked in neutral.  The 
diagnosis was post traumatic ankle pain.

VA outpatient treatment reports dated from 1996 to 1997 show 
continued treatment for ankle pain.  A July 1996 report 
revealed mild right ankle tenderness.  The assessment was 
right ankle pain with history of injury; unable to wear brace 
secondary to bulkiness as he could not get a shoe over it.  
On consultation in September 1996, the veteran complained of 
recurrent ankle pain.  Physical examination in October 1996 
revealed no ligament instability or tenderness, but pain with 
passive range of motion, inversion and eversion.  The 
assessment was history of right ankle fracture, degenerative 
changes.  A lace-up ankle support and straight cane were 
prescribed.  A November 1996 clinical entry shows continued 
treatment and an assessment of degenerative joint disease of 
the ankle. 

On VA examination in January 1997, the veteran stated that 
his ankle ached when he sits around and hurts when he walked.  
Specific evaluation revealed no swelling or deformity.  Range 
of motion in any direction was limited by pain and little 
motion was possible.  X-rays showed ossification near the 
medial malleolus which may be evidence of minor old trauma or 
possibly accessory ossicle.  The diagnosis was residual of 
fractures of the right ankle.  

VA outpatient treatment reports dated from 1996 to 1998 show 
continued treatment for pain of the right ankle.  In December 
1996, a progress note from the brace clinic shows that the 
veteran reported the lace-up ankle support provided some 
relief of pressure.  Physical examination was positive for 
tenderness at the right anterior talo-fibula and fib-
calcaneal ligaments.  The assessment was history of ankle 
fracture.  The examiner opined the pain appears to be due to 
ligamentous strain which is a chronic condition.  In April 
1997, an assessment of ankle pain was made.  In August 1997 
the veteran received follow-up treatment for ankle pain, and 
an assessment of ankle pain-flares up from time to time, 
especially with walking a lot.  A December 1997 clinical 
report shows that the veteran received follow-up treatment 
for recurrent ankle problems with no overall changes.  The 
assessment was ankle pain-no overall changes.  In April 1998, 
the veteran complained of severe pain of the ankle.  Although 
the examiner noted that the ankles looked good, the 
assessment was degenerative joint disease of the ankle -about 
same as it has been all the time.  

On VA fee-basis examination in September 1998, the examiner 
reviewed the veteran's general history.  The veteran 
complained of right ankle pain, weakness, stiffness, and 
recurrent subluxation.  He stated that he had intermittent 
swelling, inflammation, instability, dislocation, locking, 
fatigue, and lack of endurance.  He also stated that he was 
in constant pain.  He reported that he could not walk, 
vacuum, cook, shop, push a lawnmower, ambulate stairs and 
garden. It was noted that the veteran worked and his job 
duties were primarily sedentary, although he was required to 
walk to inspect jobs.  He added that he took nonsteroidal 
anti-inflammatory medication.  

The physician reported that the veteran wore a brace and used 
a cane, and that he walked with a limp favoring the right 
ankle.  There was no sign of abnormal weight bearing.  The 
veteran was unable to stand for more than a modest period of 
time, and walked only a block.  The ankle lacked 5 degrees of 
dorsiflexion to the neutral position.  It plantar flexed 30 
degrees and inverted 40 degrees with discomfort over the 
medial and lateral malleolus.  X-rays revealed an old 
avulsion medial malleolus fracture with calcaneal spurring.  
The diagnosis was old avulsion fracture of the right ankle 
and degenerative joint disease of the right ankle.

In February 1999, J.H.S., M.D., wrote that the veteran still 
had problems of the ankle similar to those he had before.  It 
was reported that the veteran did not receive the double-
upright brace, but that he was seen at VA and prescribed an 
ankle corset which had been of mild benefit.  In March 1999, 
the doctor wrote that he continued to treat the veteran for 
chronic right ankle pain, and that he had prescribed him a 
double upright brace to protect the ankle when the veteran 
was active.  The veteran also had limitation of motion of the 
ankle joint which was not improving. 

Medical entries from the Hampton Roads Orthopedic Associates 
dated in August 1999 show that the veteran's brace worked 
well for his ankle disability.

At the hearing held in February 2001, the veteran testified 
that prior to 1996 he had had pain of the right ankle and had 
sought treatment.  He testified that currently he wears a 
steel brace to support his ankle, and that he has constant 
pain, instability, and swelling of the ankle.  His symptoms 
caused difficulty with walking.  The veteran testified that 
he works full time but his disability interferes with job 
performance.  He stated that his job duties included 
inspecting other sites.  When inspecting the sites, he coped 
with the pain and rested when he returned.  He also stated 
that he had taken sick leave because of the disability.

Law and Regulations

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

However, in rating reduction cases, regardless of the rating 
level or the length of time during which the rating has been 
in effect 38 C.F.R. §§ 4.1, 4.2, 4.10. and 4.13 are of 
primary concern.  In relevant part, 38 C.F.R. § 4.1 provides 
that it is essential, both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.  Similarly, 38 C.F.R. § 4.2, 
provides that it is the responsibility of the rating 
specialist to interpret a report of examination in light of 
the whole recorded history, reconciling the various reports 
into a consistent picture so that the current ratings may 
accurately reflect the elements of the disability present.  
Moreover, 38 C.F.R. § 4.13 provides that when any change in 
evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the condition, 
for better or worse, and not merely a difference in the 
thoroughness of the examination or in the use of descriptive 
terms.  

The basis of disability evaluations is assessment of the 
ability of the body to function as a whole, and an evaluation 
is based upon lack of usefulness.  38 C.F.R. § 4.10.  The 
elements to be considered primarily include the reduction in 
the joint's normal excursion of movement on different planes 
in conjunction with factors such as less or more movement 
than normal, weakened movement, incoordination, and swelling 
or instability.  38 C.F.R. §§ 4.40, 4.45 (2000).  Painful 
motion is also a factor of disability.  38 C.F.R. § 4.40.  
Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

Under the applicable criteria, traumatic arthritis is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion of the 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

A 30 percent evaluation is warranted for ankylosis of the 
ankle in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between 0 and 10 degrees, and a 40 percent 
evaluation is warranted for ankylosis in plantar flexion at 
more than 40 degrees or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

Analysis

Regarding the issue of entitlement to a rating in excess of 
10 percent prior to August 20, 1996, after carefully 
reviewing and weighing the evidence of record, the Board 
finds that the evidence supports a rating of 30 percent, 
effective May 25, 1994.

By a letter received on May 25, 1994, the veteran stated that 
his right ankle disability had increased in severity and on 
VA examination in July 1994 physical examination results 
substantiated his assertions.  In 1994, the reported 
objective range of motion findings were consistent with 
marked limitation of motion.  Additionally, the examiner 
noted that the veteran's "poor" range of motion was with 
pain.  The Board acknowledges that range of motion findings 
reported on VA examination in October 1995 and VA outpatient 
treatment reports dated in 1996 show that the ankle 
disability was productive of less severe limitation of 
motion.  However, during this time the veteran continued to 
complain of aches and pain of the ankle when walking and 
standing.  Additionally, when performing range of motion 
tests, pain on movement was detected.  In 1996, swelling was 
present.  Thus, when considering the veteran's pain on use, 
flare-ups, and the mandates of DeLuca, the evidence supports 
the grant of an increased rating of 30 percent during this 
period.  As such, the Board finds that effective May 25, 
1994, the veteran had either marked limitation of motion of 
the right ankle or moderate limitation of motion with pain on 
movement comparable to ankylosis in plantar flexion between 
30 and 40 degrees.  The criteria for a rating of 30 percent 
for this matter have been met.  38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.71, Plate II, Diagnostic Codes 5270 and 5271.

However, the Board finds that the criteria for a rating in 
excess of 30 percent for the right ankle disability from May 
25, 1994 have not been met.  The Board notes that a 20 
percent rating for marked limitation of motion is the maximum 
schedular rating percentage allowable under that rating 
provision.  Further, while the evidence shows that the 
veteran has pain, swelling, and limitation of motion of the 
right ankle, it also demonstrates that he requires some 
relief from an ankle support brace and analgesics such that 
he can still ambulate, abeit with a limp, and retains some 
movement of the right ankle, although described as "poor."  
Hence, functional loss comparable to ankylosis in plantar 
flexion more than 40 degrees, or in dorsiflexion at more than 
10 degrees, has not been demonstrated.  Further, it has not 
been shown that the veteran has abduction, adduction, 
inversion or eversion deformity.  Consequently, the criteria 
for an increased schedular rating in excess of 30 percent 
have not been met.  38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic 
Codes 5270, 5271 (2000); see generally VAOPGCPREC 9-98 
(August 14, 1998).

Regarding the propriety of the rating reduction claim, the 
Board acknowledges that by a June 1999 rating action, the RO 
decreased the then assigned 20 percent evaluation to 10 
percent, effective September 1, 1999.  The RO properly 
complied with the provisions of 38 C.F.R. § 3.105(e), and the 
Board acknowledges that the RO did not and was not required 
to apply the provisions of 38 C.F.R. § 3.344 (2000).  The 
then assigned 20 percent rating had not been in effect for at 
least 5 years.  

Nonetheless, because the provisions of 38 C.F.R. §§ 4.1, 4.2, 
4.10, and 4.13 were not complied with the Board finds that 
the reduction of the rating to 10 percent, effective 
September 1, 1999, was improper.  The January 1999 rating 
action shows that when proposing the rating reduction, the RO 
only considered VA examination reports dated in January 1997 
and September 1998, and when implementing that proposed 
reduction in June 1999, it only considered February and March 
1999 medical statements from J.H.S., M.D.  Although the 
examiner in September 1998 provided a detailed account of the 
veteran's medical history, not one of those medical reports 
indicates that the veteran's complete medical history had 
been reviewed prior to examination.  Additionally, the June 
1999 rating action does not establish that the RO reviewed 
the veteran's entire recorded medical history when 
adjudicating the rating reduction.  See Tucker v. Derwinski, 
2 Vet. App. 203 (1992).  Moreover, when reducing the then 20 
percent evaluation, although the RO found that there was 
actual improvement in disability, it did not determine 
whether that improvement actually reflected an improvement in 
the veteran's ability to function under the ordinary 
conditions of life.  See Brown v. Brown, 5 Vet. App. 413 
(1993).  In this regard, the Board notes that in spite of the 
February and March 1999 medical statements indicating that 
the veteran continued to complain of pain and noting that the 
veteran's range of motion was not improving, the rating 
reduction was still implemented.  Because the veteran's 
complete medical history was not considered when the rating 
was reduced to 10 percent, the Board must find that the 
rating reduction was improper.  However, restoration of a 
rating is not warranted in light of the Board's aforestated 
grant of an increased 30 percent rating for the disability at 
issue from May 25, 1994.  38 U.S.C.A. § 7104(c) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13.

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  Consideration of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) is proper when the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VA O.G.C. Prec. 
Op. 6-96 (August 16, 1996).  

In this case, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  The 
evidence does not indicate that the veteran is frequently 
hospitalized due to his right ankle disability or show marked 
interference with employment.  Although the evidence shows 
that the right ankle disability interferes with employment, 
it also shows that the veteran has been and remains employed, 
primarily in sedentary employment.  See September 1998 fee-
basis VA examination report.  Additionally, no evidence of 
excessive absences, tardiness, or lost time from work is of 
record.  At the hearing held in February 2001, the veteran 
testified that he had been absent from work for an extended 
period because of his nonservice-connected back disability, 
not his service-connected right ankle disability.  Given the 
foregoing, the Board finds that the 30 percent evaluation 
assigned herein adequately contemplates his occupational 
impairment.  See 38 C.F.R. § 4.1.  As such, no additional 
consideration in this regard is warranted.  


ORDER

Entitlement to a rating of 30 percent for a right ankle 
disability, effective March 25, 1994, is granted, subject to 
the regulations pertinent to the disbursement of monetary 
funds.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand of the issues of entitlement to an increased rating 
for residuals of a laceration of the left index finger and 
pseudofolliculitis barbae, and entitlement to compensation 
benefits for a dental disability pursuant to 38 U.S.C. § 1151 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In December 1994, the RO denied entitlement to a rating in 
excess of 30 percent for pseudofolliculitis barbae.  In March 
1995, the veteran filed notice of disagreement.  When there 
has been an initial RO adjudication of a claim and a notice 
of disagreement has been filed as to its denial, thereby 
initiating the appellate process, the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 at 408-10 (1995).

Regarding the index finger disability, the veteran asserts 
that his symptoms have increased in severity.  He maintains 
that he has limitation of motion and numbness.  In a February 
1999 statement, J.H.S., M.D., stated that he continued to 
treat the veteran for the disability.  Because the veteran 
has not been afforded a VA examination for compensation 
purposes, a VA examination is needed to ascertain his current 
level of disability.  38 C.F.R. § 4.2.  

Regarding entitlement to compensation for dental disability 
pursuant to 38 U.S.C. § 1151, in February 1999, R.S.H., 
D.D.S., stated that the veteran did not have caries in 
October 1996, but that he referred the veteran to VA to 
repair a loose bridge.  He stated that the VA did not re-
cement the teeth and because of that the veteran's teeth had 
decayed beyond repair.  The dentist added that those were the 
facts and the x-rays, which were enclosed, dated in October 
1996 and July 1997 were the proof.  However, those x-rays are 
not of record.  Those x-rays should be obtained and a medical 
opinion is needed to determine the etiology of the veteran's 
dental disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected skin disabilities, 
including pseudofolliculitis barbae, since 
May 31, 1993, for residuals of a 
laceration of the left index finger since 
February 26, 1998, and for the dental 
disability at issue.  With any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran, not 
already of record.  Any additional medical 
reports from Dr. Hoffman, to include the 
above referred to dental x-rays, and the 
VA Medical Center at Hampton, Virginia, 
should be obtained.

3.  The RO should arrange for orthopedic 
and skin VA examinations to determine the 
nature and extent of the veteran's 
residuals of a laceration of the tip of 
the left index finger and service 
connected skin disabilities, including 
pseudofolliculitis barbae.  All indicated 
studies should be performed and all 
findings reported in detail.  The claims 
file should be made available to the 
examiners for review.  Each examiner 
should identify all symptoms that are 
related to the veteran's service-connected 
disability, including setting forth in 
degrees of excursion any limitation of 
motion of the affected joint and whether 
veteran's pain and numbness could 
significantly limit the functional ability 
of the affected joints.  A complete 
rationale should be provided for any 
opinion offered.

4.  The RO should arrange for a VA dental 
examination to determine the etiology of 
the veteran's current dental disorder.  
All indicated studies should be performed 
and all findings reported in detail.  The 
claims file should be made available to 
the examiner for review.  Then, the 
examiner is requested to comment on 
whether it is at least as likely as not 
that the veteran's current dental 
disability is related to any VA medical 
or surgical treatment, or examination.  
If the examiner is unable to offer an 
opinion, he/she should so state.  The 
rationale for any opinion reached should 
be provided.

5.  Thereafter, the RO should 
readjudicate the matters on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues remaining on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

 



